Citation Nr: 1041865	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-17 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased ratings for the components of the 
Veteran's low back disability, currently assigned a 20 percent 
rating for functional impairment of the low back and assigned a 
separate rating of 20 percent from November 24, 2009, for left 
sciatic nerve impairment.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a n April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

In correspondence received during August 2010, the Veteran 
requested that the Travel Board hearing he could not attend be 
re-scheduled.  The Veterans Law Judge scheduled to preside at the 
Veteran's hearing granted the motion for rescheduling in 
September 2010.  Since Travel Board hearings are scheduled by the 
originating agency, the case must be remanded to the originating 
agency to schedule the requested hearing.

The Board additionally notes that the Veteran indicated in 
his August 2010 letter that he had moved to Dayton, Ohio.  
Thus, jurisdiction over the Veteran's claims should be 
changed accordingly with all correspondence sent to the 
address as noted in the Veteran's August 2010 
correspondence.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
action:

Schedule the Veteran for a Travel Board 
hearing in accordance with the docket number 
of his appeal.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.





No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


